Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-13, and 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Ambrogio et al. - (“Unsupervised Learning by Spike Timing Dependent Plasticity in Phase Change Memory (PCM) Synapses” – hereinafter referred to as Ambrogio) and further in view of Chen - (“A Review of Emerging Non-Volatile Memory (NVM) Technologies and Applications”).


In regards to claim 1, Ambrogio discloses an apparatus, comprising:

a transistor comprising a gate, a first terminal, and a second terminal; (Ambrogio  page 3 figure 2 and Section 1T1R first paragraph cites “The 1T1R synapse has 3 terminals, namely the gate electrode of the transistor, the top electrode (TE) of the PCM and the bottom electrode consisting of the transistor channel contact not connected to the PCM.” This teaches the transistor comprising a gate, a first terminal (top electrode) and second terminal (bottom electrode).)

a phase changing memory (PCM) cell coupled to the first terminal; (Ambrogio page 3 figure 2 and section 1T1R shows first terminal (top electrode) coupled to the phase change memory.)

a signal line coupled to the gate; and (Ambrogio figure 2 and page3 section 1T1R teaches “The synapse gate voltage VG is driven by the pre-synaptic neuron (PRE), which applies a sequence of rectangular spikes.” This is the signal line couple to the gate.)

a leaky-integrate-and-fire circuit coupled to the PCM cell and to the second terminal; (Ambrogio page 3 figure 2 shows the post-synaptic cell in the green box which is the leaky-integrate-and-fire circuit. Also, page 3 section 1T1R cites “Each neuron in the neuromorphic network consists of a leaky integrate and fire (LIF) circuit.” )

wherein the leaky-integrate-and-fire circuit is configured to provide a feedback signal to the PCM cell responsive to a threshold quantity of pulses being applied to the gate from the signal line; and (Ambrogio figure 2 cites “The current spikes are fed into the POST, which eventually delivers a VTE spike back to the synapse as the internal voltage VINT exceeds a threshold Vth.” This is a feedback signal responsive to a threshold. Also, page 2 third paragraph, page 4 second paragraph, page 5 first paragraph teaches a quantity of pulses applied.)

wherein a resulting state of the PCM cell is dependent on a time difference between a latest of the threshold quantity of pulses and an initial pulse of the feedback signal. (Ambrogio page 3 right column last paragraph states “The specific shape of VTE spike results in a change in the PCM resistance depending on the relative time delay between the PRE and POST spikes, in agreement with STDP protocol.” This would mean the resulting state of PCM is dependent on a time difference between the spikes.)

	Ambrogio does not disclose wherein the PCM cell is a self-selecting memory. 

	Chen discloses wherein a self-selecting memory is used in a neural network. (Chen page 31 section 4.1 second paragraph teaches the use of self-selecting memory cells wherein they are extremely small memory cells and typically PCM.)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ambrogio with that of Chen in order to build a neural network using transistors and self-selecting memory as both references deal with the use of transistors in neural networks and the benefit of doing so it a more efficient system can be built as the self-selecting memory cells are extremely small and take little power to use.

In regards to claim 2, Ambrogio in view of Chen discloses the apparatus of claim 1, wherein the signal line is coupled to a spiking neural network, representing a pre-synapse artificial neuron configured to collect sensorial stimuli; (Ambrogio fig. 2 shows a “PRE” cell which is the pre-synapse artificial neuron connected to the a gate VG by way of a signal line that collect stimuli, also see page 3 section 1T1R first paragraph wherein it teaches “The synapse gate voltage VG is driven by the pre-synaptic neuron (PRE), which applies a sequence of rectangular spikes.”.)

wherein the spiking neural network is configured to provide the threshold quantity of pulses to the gate corresponding to the collected sensorial stimuli; (Ambrogio fig. 2 shows a “PRE” cell and see page 3 section 1T1R first paragraph wherein it teaches “The synapse gate voltage VG is driven by the pre-synaptic neuron (PRE), which applies a sequence of rectangular spikes.”.)
wherein the transistor and the SSM cell represent an artificial synapse; and (Ambrogio figure 2 shows wherein the transistor and PCM are an artificial synapse, and Chen page 31 section 4.1 second paragraph teaches using SSM.)

wherein the leaky-integrate-and-fire circuit represents a post-synapse artificial neuron that is configured to update a synaptic weight of the artificial synapse. (Ambrogio figure 2 shows wherein the POST, which is the post-synapse neuron is the leaky-integrate-and-fire circuit and Ambrogio page 3 left column last paragraph teaches a pulse back to the TE to update the weight of the synapse.)

In regards to claim 3, Ambrogio in view of Chen discloses the apparatus of claim 1, wherein the leaky-integrate-and-fire-circuit comprises a comparator, having a threshold voltage, coupled to a resistor-capacitor (RC) circuit. (Ambrogio fig. 2 show the comparator couple to the RC circuit and page 3 left column last paragraph teaches the threshold voltage.)

In regards to claim 4, Ambrogio in view of Chen discloses the apparatus of claim 1, wherein the SSM cell includes a chalcogenide material as a switching device and a storage device. (Ambrogio abstract shows the PCM is a chalcogenide material and figure 1 teaches it is a fast switching device at low voltage. Also, Chen page 31 section 4.1 second paragraph teaches using SSM.)

In regards to claim 5, Ambrogio in view of Chen discloses the apparatus of claim 4, wherein the SSM cell comprises a top electrode, a storage device (SD), and a bottom electrode; (Ambrogio page 2 left column last paragraph – right column last paragraph teaches PCM, which is memory and the SSM, comprising a top electrode, GST layer,  and bottom electrode (heater), wherein the GST is the storage device.)
wherein the SD comprises the chalcogenide material; (Ambrogio page 2 right column first sentence teaches an active Ge2Sb2Te5 layer between the top and bottom electrode. This is the SD and it comprises chalcogenide material.)
wherein the top electrode is coupled to the leaky-integrate-and-fire circuit; and (Ambrogio see figure 2, see the synapse, wherein the circle is the PCM or SSM and the top is connected to the POST of leaky integrate and fire and bottom is connected to the first terminal of the transistor.) 
wherein the bottom electrode is coupled to the first terminal. (Ambrogio see figure 2, see the synapse, wherein the circle is the PCM or SSM and the top is connected to the POST of leaky integrate and fire and bottom is connected to the first terminal of the transistor.)

In regards to claim 6, Ambrogio in view of Chen discloses the apparatus of claim 1, wherein the feedback signal operates to cause the chalcogenide material to take one of two states. (Ambrogio see fig.1 wherein it states that PCM has a crystalline state and amorphous states or set and reset state and this is a function of feedback signals or pulses.)

In regards to claim 7, Ambrogio in view of Chen discloses the apparatus of claim 6, wherein the feedback signal comprises the initial pulse and an additional pulse of opposite polarity. (Ambrogio fig. 2 and page 3 left column 2nd paragraph teaches feedback signal with negative constant value and input current spike.)

In regards to claim 8, Ambrogio in view of Chen discloses the apparatus of claim 7, wherein the feedback signal induces a set transition of the SSM cell responsive to the latest of the threshold quantity of pulses being provided before the initial pulse of the feedback signal. (Ambrogio page 4 figure 3 teaches PRE spike before POST spike inducing set transition and POST spike before PRE spike inducing reset transition.)

In regards to claim 9, Ambrogio in view of Chen discloses the apparatus of claim 7, wherein the feedback signal induces a reset transition of the SSM cell responsive to the latest of the threshold quantity of pulses being provided after the initial pulse of the feedback signal. (Ambrogio page 4 figure 3 teaches PRE spike before POST spike inducing set transition and POST spike before PRE spike inducing reset transition.)

In regards to claim 10, Ambrogio in view of Chen discloses the apparatus of claim 7, wherein a shape of the feedback signal affects a resistance of the SSM cell. (Ambrogio page 3 right column first paragraph teaches “The specific shape of the VTE spike results in a change in PCM resistance…”. )

In regards to claim 12, Ambrogio in view of Chen discloses the apparatus of claim 1, further comprising a plurality of transistors coupled to the SSM cell. (Ambrogio page 3 second paragraph teaches 2T1R wherein there are two transistors couple to the SSM cell.)

In regards to claim 13, Ambrogio discloses a method comprising:

providing, via a spiking neural network, a first signal to a transistor; and (Ambrogio figure 2 and page3 section 1T1R teaches “The synapse gate voltage VG is driven by the pre-synaptic neuron (PRE), which applies a sequence of rectangular spikes.” This is the signal line couple to the gate.)
responsive to receipt of the first signal, activating the transistor to provide a second signal to a leaky-integrate-and-fire circuit from a self-selecting memory (SSM) cell; and (Ambrogio figure 2 and page3 section 1T1R teaches “The positive gate voltage activates a current spike in the synapse which is fed into the post-synaptic neuron (POST).”)

updating the SSM cell by providing a feedback signal from the leaky-integrate-and-fire circuit to the SSM cell, wherein the feedback signal sets a resistance of the SSM cell. (Ambrogio figure 2 cites “The current spikes are fed into the POST, which eventually delivers a VTE spike back to the synapse as the internal voltage VINT exceeds a threshold Vth.” This is a feedback signal responsive to a threshold. Also, page 3 right column first paragraph teaches “The specific shape of the VTE spike results in a change in PCM resistance…”. )

Ambrogio does not disclose wherein the PCM cell is a self-selecting memory. 

Chen discloses wherein a self-selecting memory is used in a neural network. (Chen page 31 section 4.1 second paragraph teaches the use of self-selecting memory cells wherein they are extremely small memory cells and typically PCM.)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ambrogio with that of Chen in order to build a neural network using transistors and self-selecting memory as both references deal with the use of transistors in neural networks and the benefit of doing so it a more efficient system can be built as the self-selecting memory cells are extremely small and take little power to use.

In regards to claim 16, Ambrogio discloses an apparatus comprising:

a plurality of spiking neural networks configured to provide a plurality of first signals to a plurality of transistors; (Ambrogio figure 2 and page3 section 1T1R teaches “The synapse gate voltage VG is driven by the pre-synaptic neuron (PRE), which applies a sequence of rectangular spikes.” This is the signal line couple to the gate. Page 3 second paragraph as states “Therefore, the scheme in figure 2 represents the building block to be replicated to achieve a generic multilayer neuromorphic array.”, this means there are a plurality of fig. 2 which is the spiking neural network.)

the plurality of transistors coupled to a plurality of self-selecting memory (SSM) cells, and configured to provide a plurality of second signals to a leaky-integrate-and-fire circuit responsive to an activation of the plurality of transistors via the plurality of first signals; and (Ambrogio figure 2 and page3 section 1T1R teaches “The positive gate voltage activates a current spike in the synapse which is fed into the post-synaptic neuron (POST).”)

the leaky-integrate-and-fire circuit configured to update the plurality of SSM cells responsive to integrating the plurality of second signals such that a threshold is met utilizing a burst-mode. (Ambrogio figure 2 cites “The current spikes are fed into the POST, which eventually delivers a VTE spike back to the synapse as the internal voltage VINT exceeds a threshold Vth.” This is a feedback signal responsive to a threshold. …”. The examiner interprets burst mode to be sending a spike when a voltage threshold as met, this is supported in the instant specification in para. [0078].  )

Ambrogio does not disclose wherein the PCM cell is a self-selecting memory. 

Chen discloses wherein a self-selecting memory is used in a neural network. (Chen page 31 section 4.1 second paragraph teaches the use of self-selecting memory cells wherein they are extremely small memory cells and typically PCM.)
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ambrogio with that of Chen in order to build a neural network using transistors and self-selecting memory as both references deal with the use of transistors in neural networks and the benefit of doing so it a more efficient system can be built as the self-selecting memory cells are extremely small and take little power to use.

In regards to claim 17, Ambrogio in view of Chen disclose the apparatus of claim 16, wherein the leaky-integrate-and-fire circuit is configured to receive pulses while in burst-mode, wherein the threshold describes a quantity of pulses.(Ambrogio page 2 third paragraph teaches a number of potential pulses.)

In regards to claim 18, Ambrogio in view of Chen disclose the apparatus of claim 16, wherein the leaky-integrate-and-fire circuit is further configured to compare the plurality of second signals to the threshold utilizing the pulses. (Ambrogio fig. 2 show the comparator couple to the RC circuit and page 3 left column last paragraph teaches the threshold voltage.)

Allowable Subject Matter
Claims 11, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127